               Case 2:21-cv-00053-JCC Document 24 Filed 07/02/21 Page 1 of 2




 1                                                              HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   ANGELA KOLEBUCK-UTZ individually and
     on behalf of all others similarly situated,         Case No. 21-cv-00053-JCC
10
                            Plaintiff,                   STIPULATION AND (PROPOSED)
11                                                       ORDER STAYING ACTION PENDING
                v.                                       MEDIATION
12
     WHITEPAGES INC.,                                    NOTED ON MOTION CALENDAR:
13                                                       JULY 2, 2021
                            Defendant.
14

15                                              STIPULATION

16          Whitepages, Inc. and Angela Kolebuck-Utz have agreed to mediate this dispute but are

17   unable to do so until at least September 2021. Mindful that mediation will be more likely to

18   succeed in resolving the dispute if they are not incurring fees and costs actively litigating the

19   matter in the interim, the parties ask the court to stay the matter until mediation has concluded.

20   The parties may engage in informal discovery during the stay period to inform the mediation but

21   have agreed that all deadlines should be postponed, and no formal discovery undertaken, until the

22   stay is lifted. The parties agree that the stay shall not prejudice any party in any way, including as

23   to Whitepages’ potential motion to compel arbitration, and that the period of the stay shall not be

24   included in any determination of timeliness of that or any action.

25          The parties will file a Joint Status Report no later than October 15, 2021, notifying the

26   Court of the status of the matter. If mediation is not successful, the parties will request that the

                                                                                          LAW OFFICES
     STIPULATION AND (PROPOSED) ORDER FOR                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     EXTENSION OF TIME TO ANSWER COMPLAINT- 1                                    999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     (Case No. 21-cv-00053-JCC)                                               TEL (206) 623-1700 FAX (206) 623-8717
               Case 2:21-cv-00053-JCC Document 24 Filed 07/02/21 Page 2 of 2




 1   Court lift the stay and will propose an amended case schedule and a new trial date.

 2          STIPULATED AND AGREED TO this 2nd day of July, 2021.

 3    BURSOR & FISHER, P.A                                HARRIGAN LEYH FARMER & THOMSEN
                                                          LLP
 4    By: s/ Philip L. Fraietta
          Philip L. Fraietta (Pro Hac Vice)               By:    s/ Timothy G. Leyh
 5        888 Seventh Avenue                              By:    s/ Tyler L. Farmer
          New York, NY 10019                              By:    s/ Kristin E. Ballinger
 6
          Tel: (646) 837-7150                             By:    s/ Bryn R. Pallesen
 7        Fax: (212) 989-9163                                   Timothy G. Leyh, WSBA #14853
          Email: pfraietta@bursor.com                           Tyler L. Farmer, WSBA #39912
 8                                                              Kristin E. Ballinger, WSBA #28253
      CARSON NOEL PLLC                                          Bryn R. Pallesen, WSBA #57714
 9                                                              999 Third Avenue, Suite 4400
      By: s/ Wright A. Noel                                     Seattle, WA 98104
10        Wright A. Noel (WSBA #25264)                          Tel: (206) 623-1700
          20 Sixth Avenue NE                                    Fax: (206) 623-8717
11        Issaquah, WA 98027                                    Email: timl@harriganleyh.com
          Tel: (425) 837-4717                                   Email: tylerf@harriganleyh.com
12
          Fax: (425) 837-5396                                   Email: kristinb@harriganleyh.com
13        Email: wright@carsonnoel.com                          Email: brynp@harriganleyh.com

14    Attorneys for Angela Kolebuck-Utz                   Attorneys for Whitepages, Inc.

15                                         [PROPOSED] ORDER

16          Pursuant to the parties’ stipulation, docket no. 24, the Court STRIKES the deadlines set

17   forth in the Civil Trial Scheduling Order entered June 10, 2021, docket no. 23, and STAYS this

18   matter until further order. The parties shall file a Joint Status Report no later than October 15,

19   2021, notifying the Court of the status of the matter, including whether the Court should lift or

20   maintain the stay, and, if the former, proposing an amended case schedule and a new trial date.

21   Any party may request that the Court lift the stay upon notice to the other party.

22          DATED this ____ day of ______________, 2021.

23

24                                                     THE HONORABLE JOHN C. COUGHENOUR
                                                       UNITED STATES DISTRICT COURT JUDGE
25

26

                                                                                         LAW OFFICES
     STIPULATION AND (PROPOSED) ORDER FOR                                HARRIGAN LEYH FARMER & THOMSEN LLP
     EXTENSION OF TIME TO ANSWER COMPLAINT- 2                                   999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     (Case No. 21-cv-00053-JCC)                                              TEL (206) 623-1700 FAX (206) 623-8717
